ICJ_015_Ambatielos_GRC_GBR_1953-05-19_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AMBATIELOS CASE

(GREECE v. UNITED KINGDOM)
MERITS: OBLIGATION TO ARBITRATE

JUDGMENT OF MAY 19th, 1953

1953

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE AMBATIELOS

(GRECE c. ROYAUME-UNI)
FOND: OBLIGATION D’ARBITRAGE

ARRET DU 19 MAI 1953

SOCIETE D’EDITIONS A. W. SIJTHOFF'S

LEYDE | | LEYDEN
A. W. SIJTHOFF 1 PUBLISHING COMPANY
This Judgment should be cited as follows:

“Ambatielos case (merits: obligation to arbitrate), Judgment of
May roth, 1953: 1.C.]. Reports 1953, p. 10.”

Le présent arrêt soit être cité comme suit:

«Affaire Ambatielos (fond: obligation d'arbitrage), Arvét du
19 mat 1953: C. I. J. Recueil 1953, p. Io.»

 

Sales number 10 4
No de vente:

 

 

 
10

COUR INTERNATIONALE DE JUSTICE

1953
Le 19 mai

ANNÉE 1953 Réle général

°

n° 15

19 mai 1953

AFFAIRE AMBATIELOS

(GRÈCE c. ROYAUME-UNI)
FOND: OBLIGATION D’ARBITRAGE

Question de l'obligation d’accepter l'arbitrage. — Déclaration du
16 juillet 1926. — Arvét de la Cour du re juillet 1952. — Rapport
entre la déclaration de 1926 et le traité du ro novembre 1886. — Com-
pétences respectives de la Cour et d'une commission arbitrale. — Le
fond de la réclamation velève de la compétence exclusive de la com-
mission arbitrale. — L'expression «fondée sur» le traité signifie
établie aux termes du traité ; la commission arbitrale doit dire si la
réclamation est effectivement établie aux termes du traité. — Clause
de la nation la plus favorisée. — « Libre accès aux cours de justice ».
— Existence d'un différend au sens de la déclaration de 1926. — Non-
épuisement des recours internes. — Retard à présenter l'affaire à la Cour.

ARRÊT

Présents : M. GUERRERO, Vice-Président, faisant fonction de Prési-
dent en l'affaire; sir Arnold McNair, Président ;
MM. ALVAREZ, BASDEVANT, HACKWORTH, WINIARSKI,
KLAESTAD, BADAWI, READ, Hsu Mo, Levi CARNEIRO,
Sir Benegal Rau, M. ARMAND-UGON, Juges ; M. SPI-
ROPOULOS, Juge ad hoc; M. HAMBRO, Greffier.
AFFAIRE AMBATIELOS (ARRÊT DU 19 V 53) II

En l'affaire Ambatielos,
entre
le Royaume de Grèce,

représenté par.

M. N. G. Lély, envoyé extraordinaire et ministre plénipoten-
tiaire de S. M. le Roi des Hellénes aux Pays-Bas,

comme agent,
assisté par
M. E. Verghis, chargé d’affaires de Grèce a. 7. aux Pays-Bas,

comme agent adjoint,

et par

M. Henri Rolin, professeur de droit international à l’Université
de Bruxelles, ancien président du Sénat belge,

le très honorable sir Frank Soskice, Q. C., M. P., ancien Attorney-
General du Royaume-Uni,

M. C. J. Colombos, Q. C., LL. D., membre du barreau anglais,
comme conseils,

et
le Royaume-Uni de Grande-Bretagne et d'Irlande du Nord,
représenté par

M. W. V. J. Evans, jurisconsulte adjoint au ministère des Affaires
étrangères,

comme agent,
assisté par

M. G. G. Fitzmaurice, C. M. G., deuxième jurisconsulte au minis-
tère des Affaires étrangères,

comme agent adjoint et conseil,
et par
M. J.E.S. Fawcett, D.S.C., membre du barreau anglais,

M. D. H. N. Johnson, jurisconsulte adjoint au ministère des
Affaires étrangères,

comme conseils,
AFFAIRE AMBATIELOS (ARRÊT DU Ig V 53) 12

La Cour,
ainsi composée,
rend l'arrêt suivant :

Par arrêt du 1° juillet 1952, la Cour, statuant sur l'exception
préliminaire opposée par le Gouvernement du Royaume-Uni de
Grande-Bretagne et d'Irlande du Nord à la requête du Gouver-
nement royal de Grèce, s’est déclarée compétente pour décider
si le Royaume-Uni est tenu de soumettre à l'arbitrage, confor-
mément à la déclaration annexée au traité de commerce et de
navigation du 16 juillet 1926 entre la Grande-Bretagne et la Grèce,
ie différend relatif à la validité de la réclamation Ambatielos, en
tant que cette réclamation est fondée sur le traité de commerce
et de navigation du 10 novembre 1886 entre les mêmes parties
contractantes. Par le même arrêt, la Cour s'était réservé de fixer
par ordonnance les délais pour le dépôt d’une réplique par le
Gouvernement hellénique et d’une duplique par le Gouvernement
du Royaume-Uni.

Cette ordonnance fut rendue le 18 juillet 1952. La réplique et
la duplique furent déposées dans les délais prescrits, savoir les
3 octobre 1952 et 6 janvier 1953, et à cette dernière date l'affaire,
telle que l’avait énoncée la Cour dans son arrêt du rer juillet 1952,
s'est trouvée en état.

La Cour, présidée par le Vice-Président conformément à l’ar-
ticle 13, paragraphe 1, du Règlement, et comptant sur le siège
M. Jean Spiropoulos, professeur, désigné comme juge ad hoc par
le Gouvernement hellénique, a tenu audiences les 23, 24, 25, 26, 27,
28 et 30 mars 1953, pour entendre les plaidoiries prononcées, pour
le Gouvernement hellénique, par M. Henri Rolin et sir Frank
Soskice, conseils, et pour le Gouvernement du Royaume-Uni,
par M. G. G. Fitzmaurice, agent adjoint et conseil, M. J. E. S.
Fawcett, conseil, et M. W. V. J. Evans, agent.

Le Gouvernement hellénique a présenté les conclusions suivantes
dans la réplique :

« Plaise à la Cour:

1. De dire pour droit que la réclamation Ambatielos, fondée
sur les dispositions du traité de 1886, n'apparaît pas prima facie
comme étrangère auxdites dispositions.

2. En conséquence, de décider que le Royaume-Uni est tenu de
soumettre à l'arbitrage, conformément à la déclaration de 1926,
le différend relatif à la validité de la réclamation Ambatielos.

3. De déclarer que la Cour assumera en la cause les fonctions
de tribunal arbitral au cas où les Parties accepteraient sa juridit-
tion par leurs conclusions finales.

6
AFFAIRE AMBATIELOS (ARRÊT DU IQ V 53) 13

4. De fixer aux Parties les délais pour le dépôt de la réplique et
de la duplique visant le fond du différend. »

Le Gouvernement du Royaume-Uni a présenté les conclusions
suivantes dans la duplique :

« Le Gouvernement du Royaume-Uni conclut en conséquence
que la Cour devrait dire et juger que le Royaume-Uni n’est pas
tenu de soumettre à l'arbitrage, conformément à la déclaration de
1926, le différend entre les Parties relatif à la validité de la récla-
mation Ambatielos. »

Au cours des plaidoiries, le Gouvernement hellénique a confirmé
les conclusions contenues dans la réplique, et le Gouvernement
du Royaume-Uni a formulé les conclusions suivantes :

«1. Le Gouvernement du Royaume-Uni n’est tenu de soumettre
à l'arbitrage, conformément a la déclaration de 1926, le différend
relatif à la validité de la réclamation Ambatielos, gue si cette
réclamation est fondée sur le traité de 1886.

2. C'est à tort que le Gouvernement hellénique soutient que
la réclamation Ambatielos serait fondée sur le traité de 1886, au
sens de la déclaration de 1926, parce qu'il s'agirait d’une récla-
mation formulée sur la base du traité de 1886 et que cette récla-
mation ne serait pas manifestement privée de tout rapport avec
ce traité.

3. Même si le moyen précité du Gouvernement hellénique était
juridiquement exact, la Cour n'en devrait pas moins s'abstenir
d’ordonner un arbitrage en ce qui concerne la réclamation Amba-
tielos, parce que cette réclamation est manifestement privée de
tout rapport avec le traité de 1886.

4. La réclamation Ambatielos n’est fondée sur le traité de 1886
que s’il s’agit d’une réclamation dont le fondement réel se trouve
dans le traité de 1886.

5. Vu le point 4 ci-dessus, la réclamation Ambatielos n’est pas
une réclamation dont le fondement réel se trouve dans le traité
de 1886, cela pour l’un quelconque ou pour l’ensemble des motifs
suivants :

a) la réclamation Ambatielos n'entre pas dans le cadre du traité ;

b) même si tous les faits allégués par le Gouvernement hellénique
étaient vérifiés, le traité n'aurait pas été violé ;

c) les recours internes n'ont pas été épuisés ;

d) la réclamation Ambatielos — dans la mesure où elle a une vali-
dité quelconque, ce que conteste le Gouvernement du Royaume-
Uni — est fondée sur les principes généraux du droit interna-
tional, lesquels ne sont pas incorporés dans le traité de 1886.

6. Si, contrairement aux points 4 et 5 ci-dessus, il est jugé que
la réclamation Ambatielos est fondée sur le traité de 1886, le Gou-
vernement du Royaume-Uni ne sera pas tenu de soumettre à
l'arbitrage le différend relatif à la validité de la réclamation, cela
pour l’un quelconque ou pour l'ensemble des motifs suivants:

7
AFFAIRE AMBATIELOS (ARRÊT DU 19 V 53) 14

a) non-épuisement des recours internes ;

b) retard injustifié à présenter la réclamation sur le fondement
allégué aujourd’hui ;

c) retard injustifié et abus de la procédure de la Cour en ce que
le différend, qui, depuis le 10 décembre 1926, eût à tout moment
pu être soumis à la juridiction obligatoire de la Cour, ne l’a pas
été avant le 9 avril 1951.

Par conséquent, le Gouvernement du Royaume-Uni prie la Cour
Dire et juger
Que le Gouvernement du Royaume-Uni n’est pas tenu de sou-

mettre à l'arbitrage, conformément à la déclaration de 1926, le
différend quant à la validité de la réclamation Ambatielos. »

Le 9 avril 1951, le Gouvernement hellénique, en introduisant
contre le Royaume-Uni de Grande-Bretagne et d'Irlande du Nord
une instance relative à une réclamation en faveur de M. Ambatielos,
a demandé à la Cour de dire et juger « que la procédure arbitrale
visée par le protocole final du traité de 1886 doit recevoir applica-
tion en l'espèce ». Dans la suite de la procédure le Gouvernement
hellénique a demandé à la Cour de statuer elle-même sur la validité
de la réclamation Ambatielos.

Par l'arrêt du ret juillet 1952, la Cour s’est déclarée incompé-
tente pour statuer sur le fond de la réclamation Ambatielos. Elle
s'est en même temps déclarée compétente pour décider si le Royau-
me-Uni est tenu de soumettre à l'arbitrage, conformément à la
déclaration de 1926, le différend relatif à la validité de la réclama-
tion Ambatielos en tant que cette réclamation est fondée sur le
traité de 1886.

La question actuellement pendante devant la Cour est celle de
savoir si le Gouvernement du Royaume-Uni est tenu d'accepter
l'arbitrage pour le différend qui le sépare du Gouvernement helléni-
que et qui a trait à la validité de la réclamation Ambatielos présen-
tée par ce dernier gouvernement, en tant que cette réclamation est
fondée sur le traité de 1886.

La présente affaire, au contraire de celle des Concessions Mavrom-
matis en Palestine, sur laquelle la Cour permanente de Justice
internationale a statué en 1924, tire son caractère distinctif du
fait que la Cour est appelée à dire non si elle est elle-même com-
pétente en un différend déterminé, mais si un différend doit être
soumis pour arbitrage à un autre tribunal.

La Grèce et le Royaume-Uni ont basé leur argumentation sur la
déclaration de 1926 et sur l’arrêt de la Cour du re? juillet 1952.

La déclaration de 1926 est ainsi conçue (traduction) :

«Tl est bien entendu que le traité de commerce et de navigation
entre la Grande-Bretagne et la Grèce daté de ce jour ne porte pas
préjudice aux réclamations au nom de personnes privées fondées
sur les dispositions du traité commercial anglo-grec de 1886, et

8
AFFAIRE AMBATIELOS (ARRÊT DU 19 V 53) 15

que tout différend pouvant s'élever entre nos deux gouvernements
quant à la validité de telles réclamations sera, à la demande de
l’un des deux gouvernements, soumis à arbitrage conformément
aux dispositions du protocole du 10 novembre 1886, annexé audit
traité. »

Le protocole de 1886, mentionné dans la déclaration de 1926,
contient entre autres la disposition suivante (traduction) :

« Toutes controverses qui pourront s'élever au sujet de l'inter-
prétation ou de l'exécution du présent traité, ou des conséquences
d’une violation quelconque de ce traité, devront être soumises
une fois les moyens de les régler directement par un arrangement à
l'amiable épuisés, à la décision de commissions d'arbitrage, et le
résultat de cet arbitrage liera les deux gouvernements. »

La déclaration de 1926 a été conclue aux fins de sauvegarder les
intérêts des Parties à l’égard des réclamations au nom de per-
sonnes privées fondées sur le traité de 1886, pour lesquelles, ce
traité ayant pris fin et avec lui le protocole, il n'y aurait pas
de recours au cas où les deux gouvernements ne parviendraient pas
à un règlement amiable par une voie directe. Alors que les contro-
verses pour lesquelles le protocole prévoyait l'arbitrage étaient
d’une portée relativement plus générale, celles que vise la décla-
ration se limitent aux réclamations au nom de personnes privées
fondées sur le traité de 1886. Mais, dans les deux cas, les Parties
ont été inspirées par les mêmes motifs et ont adopté la même
méthode d’arbitrage.

Le dispositif de l'arrêt de la Cour du iF juillet 1952 est ainsi
conçu :

« qu'elle {la Cour] n’est pas compétente pour statuer sur le fond de
la réclamation Ambatielos ;

qu'elle est compétente pour décider si le Royaume-Uni est tenu
de soumettre à l'arbitrage, conformément à la déclaration de 1926,
le différend relatif à la validité de la réclamation Ambatielos, en
tant que cette réclamation est fondée sur le traité de 1886 ».

En statuant de la sorte, la Cour a formulé deux décisions. La
première, de caractère négatif, est que le fond de la réclamation
Ambatielos échappe à la compétence de la Cour. La seconde, de
caractère positif, assigne à la Cour une compétence limitée en
l'affaire Ambatielos : celle de décider si le Royaume-Uni est tenu
d'accepter l'arbitrage, comme la Grèce le demande. Cette com-
pétence limitée de la Cour doit être clairement distinguée de la
compétence de la commission arbitrale. Pour dissiper tout doute
possible quant aux domaines respectifs de la Cour et de la com-
mission arbitrale, la Cour a énoncé ce qui suit dans son arrêt :

« La Cour aura à juger s’il y a un différend entre les Parties au
sens de la déclaration de 1926. Si elle arrive à la conclusion qu’un

9
AFFAIRE AMBATIELOS (ARRÊT DU 19 V 53) 16

tel différend existe, la commission arbitrale aura à se prononcer
sur le fond du différend. »

La Cour doit s’abstenir de décider définitivement de tout point
de fait ou de droit touchant au «fond du différend» ou à la
«validité de la réclamation». La Cour empiéterait sur la com-
pétence de la commission arbitrale si elle entreprenait de se
prononcer sur de tels points. La Cour aura achevé sa tâche quand
elle aura décidé si le différend existant entre la Grèce et le Royaume-
Uni au sujet de la validité de la réclamation Ambatielos constitue
ou non un différend au sujet de la validité d’une réclamation
au nom d’une personne privée fondée sur les dispositions du
traité de 1886, et si, par conséquent, il existe une obligation pour
le Royaume-Uni d'accepter l'arbitrage. —

Les mots «en tant que cette réclamation est fondée sur le traité
de 1886», qui figurent dans le dispositif de l’arrêt de la Cour du
ret juillet 1952, doivent être compris dans le sens où ils ont été
employés. Leur but est d'indiquer le caractère que doit présenter
la réclamation Ambatielos pour pouvoir faire l’objet d’un arbitrage
en conformité de la déclaration de 1926. Ils ne signifient pas
que la Cour doive arriver à la conclusion que la réclamation
Ambatielos est valablement fondée sur le traité de 1886. Si la
Cour avait entendu leur donner un tel sens, elle ne se fût pas
déclarée incompétente pour statuer sur le fond de la réclamation.

Qu'il existe un différend au sens de la déclaration de 1926
dépend de la question de savoir si la réclamation formulée par
le Gouvernement hellénique réunit les éléments, requis pour
l'arbitrage, dont sont convenues les Parties dans cette déclaration.

Dans sa première conclusion, le Gouvernement hellénique
énonce que la réclamation Ambatielos n'apparaît pas prima facie
comme étrangère aux dispositions du traité de 1886. Selon la
Cour, l’objet de cette conclusion est de motiver la conclusion prin-
cipale du Gouvernement hellénique, d’après laquelle le Royaume-
Uni est tenu d'accepter l'arbitrage. Mais la Cour n’estime pas que
le motif, énoncé sous cette forme négative, soit suffisant.

Le Gouvernement du Royaume-Uni a soutenu pour sa part
que la réclamation Ambatielos n’est pas une réclamation dont
le fondement réel se trouve dans le traité de 1886 : et que, avant
de pouvoir se prononcer sur l'arbitrage, la Cour devrait trancher,
pour interpréter la déclaration de 1926 et comme question de
fond, le point de savoir si la réclamation est effectivement ou
véritablement fondée sur le traité de 1886, en ce sens que les
faits allégués par le Gouvernement hellénique, s’ils étaient vérifiés,
devraient constituer une violation de ce traité.

La Cour ne peut accepter cette thèse. Elle la conduirait néces-
sairement à statuer sur un point qui constitue l’un des éléments
principaux de la réclamation Ambatielos et, partant, à substituer
la Cour à la commission arbitrale. La Cour ne peut se substituer

ro
AFFAIRE AMBATIELOS (ARRÊT DU 19 V 53) 17

à la commission arbitrale. La question de la violation ou de la
non-violation du traité de 1886 touche aux racines mêmes de la
réclamation Ambatielos. Dire si les faits allégués par le Gouver-
nement hellénique, dans la mesure où ils seraient établis, cons-
titueraient effectivement une violation du traité de 1886 revien-
drait à statuer sur «la validité de la réclamation » et sur «le fond
du différend » ; or, cela est réservé exclusivement à la commission
arbitrale, et, à cet égard, la Cour, selon son propre arrêt antérieur,
est sans compétence. On ne saurait supposer qu'aux termes de
la déclaration de 1926, la vérification des allégations de fait du
Gouvernement hellénique relèverait de la commission arbitrale,
alors que la décision sur le point de savoir si les faits allégués
constituent une violation du traité de 1886 appartiendrait à un
autre tribunal. Scinder ainsi les attributions serait implicitement
scinder le fond de la réclamation, ce qui n’est autorisé ni par la
déclaration ni par le précédent arrêt de la Cour.

Comme il a été dit plus haut, la déclaration de 1926 a pour
objet d'assurer l’application de la procédure arbitrale du protocole
de 1886 à une catégorie limitée de différends concernant le traité
de 1886, savoir, les différends relatifs à la validité des réclamations
au nom de personnes privées fondées sur ce traité. En signant
la déclaration, les Parties n’ont guère pu envisager que, préala-
blement à la mise en œuvre de l'arbitrage, la Partie invitée à
s’y soumettre pit exiger ou bien d'examiner et régler elle-même
la question de savoir si une réclamation est véritablement fondée
sur le traité de 1886, ou bien de faire trancher cette question
par quelque organe autre que la commission arbitrale. Leur
intention a nécessairement dû être qu’en cas de contestation, la
commission arbitrale statue définitivement sur la vérité du fon-
dement conventionnel d'une réclamation, en même temps que
sur tous autres points touchant le fond de la réclamation ; de
même qu'avant 1926, toute divergence de vues sur le point de
savoir si un différend relevait de l’interprétation ou de l'exécution
du traité de 1886 aurait été réglée par une telle commission.
Si la réclamation Ambatielos avait été soumise à l'arbitrage, la
commission eût eu à se prononcer sur le point de savoir si elle était
fondée en droit, aux termes du traité de 1886. En l'absence
d’une intention en sens contraire manifestée par les Parties, on ne
saurait priver la commission arbitrale d'une part de sa compé-
tence ni investir un autre organe du pouvoir de prononcer définitive-
ment sur la validité Hu fondement conventionnel de la réclamation
Ambatielos.

Aux fins de se prononcer sur l'obligation du Royaume-Uni
d'accepter l'arbitrage, les mots «réclamations .... fondées sur
les dispositions du traité .... de 1886 » ne sauraient être entendus
comme désignant des réclamations qui peuvent effectivement
être établies aux termes de ce traité. D’après leur contexte, ces

IT
AFFAIRE AMBATIELOS (ARRÊT DU 19 V 53) 18

mots ne peuvent viser que les réclamations qui, pour être établies,
dépendent des dispositions du traité de 1886, de telle sorte qu'en
définitive, ces réclamations seraient admises ou rejetées selon que
les dispositions du traité seront interprétées dans un sens ou dans
un autre. Le fait qu’ultérieurement la commission arbitrale puisse
juger qu'une réclamation, qui se présentait comme fondée sur le
traité, n’est pas établie aux termes du traité, ne suffit pas à faire
sortir cette réclamation de la catégorie de celles qui, aux fins de
l'arbitrage, devraient être considérées comme rentrant dans les
termes de la déclaration de 1926.

Aux fins de la procédure actuelle, pour décider si la réclamation
du Gouvernement hellénique au nom de M. Ambatielos est « fondée »
sur le traité de 1886 au sens de la déclaration de 1926, il n’est pas
nécessaire pour la Cour d'arriver à la conclusion — elle n'est
d’ailleurs pas compétente pour le faire — que l'interprétation du
traité avancée par le Gouvernement hellénique est l'interprétation
correcte. Cependant, la Cour doit s'assurer que les arguments
avancés par le Gouvernement hellénique au sujet des dispositions
du traité sur lesquelles la réclamation Ambatielos est prétendu-
ment fondée sont de caractère suffisamment plausible pour per-
mettre la conclusion que la réclamation est fondée sur le traité.
Il ne suffit pas que le gouvernement qui présente la réclamation
établisse un rapport lointain entre les faits de la réclamation et
le traité de 1886. En revanche, il n’est pas nécessaire que ce
gouvernement démontre, aux fins de la procédure actuelle, qu’une
prétendue violation du traité présente un fondement juridique
inattaquable. La validité des arguments présentés par le Gouver-
nement hellénique, tout comme celle des arguments présentés par
le Gouvernement du Royaume-Uni, devra être déterminée par
la commission arbitrale quand elle statuera sur le fond du différend.
Si l’interprétation donnée par le Gouvernement hellénique de l’une
quelconque des dispositions qu’il invoque apparaît comme l’une
des interprétations auxquelles cette disposition peut se prêter,
sinon nécessairement comme la vraie, alors la réclamation Ambatie-
los doit être considérée aux fins de la procédure actuelle comme
une réclamation fondée sur le traité de 1886.

En d’autres termes, s’il apparaît que le Gouvernement hellénique
avance une interprétation défendable du traité, c'est-à-dire une
interprétation qui puisse se soutenir, qu’elle l'emporte finalement
ou pas, il existe des motifs raisonnables pour conclure que sa
réclamation est fondée sur le traité. Cette vue semble avoir été
celle du conseil du Royaume-Uni quand il a dit (traduction) :

«.... bien entendu, nous ne suggérons pas que la Cour doive dire
si la réclamation est valide ou non, c’est-à-dire bien fondée sur le
traité, car c’est là une question d’ultime fond... Nous ne suggé-
rons pas que la Cour doive considérer si la réclamation est bien
fondée, mais ce que nous disons, c'est que la Cour doit tout au
moins examiner si la réclamation est fondée. »

12
AFFAIRE AMBATIELOS (ARRÊT DU Ig V 53) 19

La Cour fera usage de son pouvoir d'appréciation pour résoudre
le problème de droit soumis par les Parties, savoir, si le différend
qui les sépare est d’un caractère tel qu’il relève de la déclaration
de 1926; mais elle ne saurait étendre son pouvoir d'appréciation
jusqu'à statuer sur le fond du différend. De l’avis de la Cour,
cette manière.de procéder correspond à l'intention qu’avaient les
Parties de déférer à la procéduré arbitrale tous les différends qui
pourraient s'élever quant a la validité de réclamations au nom
de personnes privées fondées sur le traité commercial anglo-grec
de 1886.

La Cour ne se départit pas du principe bien établi en droit
international et accepté par sa jurisprudence ainsi que par celle
de la Cour permanente de Justice internationale, d’après lequel
un État ne saurait être obligé de soumettre ses différends à arbi-
trage sans son consentement ; mais elle observe que, dans la
présente affaire, il s’agit de savoir si le consentement donné par
les Parties, en signant la déclaration de 1926, de soumettre à
arbitrage une certaine catégorie de différends s’étend ou non à
la réclamation Ambatielos.

*
* *

Les articles du traité de 1886 invoqués par le Gouvernement
hellénique sont les suivants (traduction) :

« Article premier

Il y aura entre les domaines et possessions des deux Hautes
Parties contractantes liberté réciproque de commerce et de navi-
gation. Les sujets de chacune des deux Parties pourront entrer
librement, avec leurs vaisseaux et cargaisons, dans toutes les
places, ports et rivières des domaines et possessions de l’autre où
les sujets indigénes ont généralement ou peuvent avoir la per-
mission d’entrer, et jouiront respectivement des mémes droits,
priviléges, libertés, faveurs, immunités et exemptions en matiére
de commerce et de navigation que ceux dont jouissent ou pourront
jouir les sujets indigènes, sans avoir à payer des taxes ou des
impôts supérieurs à ceux payés par eux, et ils seront soumis aux
lois et règlements en vigueur.

Article X

Les Parties contractantes conviennent que, dans toutes les
questions relatives au commerce et à la navigation, tout privilège,
faveur ou immunité quelconque que l’une des Parties contrac-
tantes a actuellement accordé ou pourra désormais accorder aux
sujets et citoyens d'un autre État, sera étendu immédiatement
et sans qu'il soit besoin de déclaration préalable aux sujets ou aux
citoyens de l’autre Partie contractante ; leur intention étant que
le commerce et la navigation de chacun des deux pays soient placés,
à tous égards, par l’autre sur le pied de la nation la plus favorisée.

13
AFFAIRE AMBATIELOS (ARRÊT DU IQ V 53) 20

Article XII

Les sujets de chacune des deux Parties contractantes qui se
conformeront aux lois du pays:

1. Auront pleine liberté, eux et leurs familles, d'entrer, de
voyager ou de résider ‘dans toutes les parties des domaines
et possessions de l’autre Partie contractante.

. Ils pourront louer ou posséder les: maisons, manufactures,
magasins, boutiques et dépendances qui peuvent leur être
nécessaires.

3. Ils pourront exercer leur commerce en personne ou par tous

agents qu’ils jugeront à propos d'employer.

4. Ils ne seront soumis, pour leurs personnes ou leurs biens,

ou pour des passeports, ni pour leur commerce ou industrie,
à des taxes générales ou locales, ou à des impôts ou obligations
de quelque espèce que ce soit, autres ou plus forts que ceux
qui sont ou pourront être appliqués aux sujets nationaux.

D

Article XV

Les habitations, manufactures, magasins et boutiques des sujets
de chacune des Parties contractantes, dans les domaines et posses-
sions de l’autre, et tous les bâtiments leur appartenant et desti-
nés à l'habitation ou au commerce, devront être respectés.

Il ne devra pas être permis de procéder à des recherches ou à
une visite domiciliaire dans ces habitations et bâtiments, ou d’exa-
miner ou d’inspecter les livres, papiers ou comptes, sauf aux condi-
tions et dans les formes prescrites par la loi à l'égard des sujets
nationaux.

Les sujets de chacune des deux Parties contractantes, dans les
domaines et possessions de l’autre, devront avoir libre accès aux
cours de justice pour la poursuite et la défense de leurs droits,
sans autres conditions, restrictions ou taxes que celles imposées
aux sujets nationaux, et devront, comme eux, avoir toute liberté
de prendre, dans toutes les causes, leurs avocats, avoués et agents
d’affaires parmi les personnes admises à l'exercice de ces fonctions
par les lois du pays. »

En se. fondant sur la clause de la nation la plus favorisée qui

figure à l’article X, le Gouvernement hellénique invoque l’article 16
du traité de paix et de commerce du 13 février 1660-1661 entre
le Royaume-Uni et le Danemark, que le Gouvernement hellénique
a cité en anglais dans les termes suivants (traduction de l'anglais) :

« Pour tous litiges ou différends actuellement pendants ou qui
surviendraient à l'avenir, chaque Partie fera en sorte que justice
et droit soient promptement rendus aux sujets et ressortissants de
l’autre Partie, en conformité des lois et statuts de chaque pays
et sans délais ou frais fastidieux et inutiles. »

Le Gouvernement hellénique a invoqué des clauses semblables

figurant dans d’autres traités conclus par le Royaume-Uni avec
des Etats tiers, savoir:

14
AFFAIRE AMBATIELOS (ARRÊT DU 19 V 53) 21

— l’article 24 du traité de paix et de commerce du 11 juillet 1670
avec le Danemark, disposant que les Parties « feront en sorte que
justice et équité soient administrées .... aux sujets et ressortissants
de chacune d'elles » ;

— l’article 8 des traités de paix et de commerce avec la Suède du
11 avril 1654 et du 21 octobre 1661, dans lequel il est énoncé que
«Si les ressortissants et sujets des deux Parties .... ou si ceux qui
agissent en leur nom devant un tribunal quelconque pour recouvrer
leurs dettes ou à toute autre fin légitime, ont besoin d’avoir recours
au juge, ce recours leur sera accordé promptement, selon le bien-
fondé de leur cause, et amiablement.... »;

— l'article 10 du traité de commerce du 12 août I9II avec la
Bolivie, par lequel les Parties se réservent le droit d'exercer l’inter-
vention diplomatique dans tous les cas où il peut paraître y avoir
«déni de justice» ou «violation des principes du droit inter-
national».

Le Gouvernement du Royaume-Uni, en premier lieu, conteste
l'exactitude de la traduction en anglais du texte original latin
de certaines de ces dispositions ; en second lieu, il soutient que
l’article X du traité de 1886, se rapportant au commerce et à
la navigation, ne saurait être invoqué pour réclamer le bénéfice
de dispositions figurant dans d’autres traités et relatives à la
procédure judiciaire, puisque, dans le traité de 1886, cette procé-
dure fait l’objet d’un article distinct. Le Royaume-Uni invoque
également d’autres arguments tendant à démontrer que les faits
allégués par le Gouvernement hellénique, s'ils étaient vérifiés,
constitueraient un déni de justice; et que l’allégation de déni
de justice est nécessairement fondée sur les principes généraux
du droit international et ne saurait reposer sur l’article X du
traité de 1886 relatif au commerce et à la navigation.

De son côté, le Gouvernement hellénique a soutenu qu’un procès
né d’un contrat commercial peut être considéré comme une ques-
tion relative au commerce et rentrerait ainsi dans le cadre de
l'expression «toutes les questions relatives au commerce et à la
navigation », à laquelle s’applique la clause de la nation la plus
favorisée de l’article X du traité de 1886. L'engagement pris par
le Royaume-Uni à l'égard d’Etats tiers d’administrer dans tout
tige «justice et droit» ou «justice et équité » est considéré par
le Gouvernement hellénique comme une «faveur» dévolue aux
citoyens helléniques en vertu de la clause de la nation la plus
favorisée de l’article X.

Pour ce qui est du traité de 1911 entre la Grande-Bretagne et
la Bolivie, le Gouvernement hellénique fait valoir qu'il impose
au Royaume-Uni comme à la Bolivie l'obligation d'appliquer les
principes du droit international au traitement des ressortissants
de l’autre partie contractante.

15
AFFAIRE AMBATIELOS (ARRÊT DU IQ V 53) 22

L'article XV, troisième alinéa, du traité de 1886 prévoit le
« libre accès aux cours de justice ». Le Gouvernement du Royaume-
Uni s’attache à une interprétation stricte des termes « libre accès »
et soutient que M. Ambatielos doit être considéré comme ayant
pleinement bénéficié de ses droits puisqu'il a été admis à ester
devant les tribunaux anglais pour la poursuite et la défense de ses
droits, sur pied d'égalité avec les sujets britanniques.

De son côté, le Gouvernement hellénique soutient une inter-
prétation différente des termes «libre accès» aux cours de
justice, et fait valoir que le droit de « libre accès » doit être entendu
comme comportant la poursuite de ses droits par un litigant
étranger devant les tribunaux du lieu, sans restrictions imposées
par l'administration. Selon le Gouvernement hellénique, M. Amba-
tielos n’aurait pas eu « libre accès » aux tribunaux, car des preuves
considérées comme essentielles pour sa cause auraient été « rete-
nues » par l'administration britannique.

Tenant compte des arguments des Parties relatifs à la portée
et à l’effet de la clause de la nation la plus favorisée de l’article X
du traité de 1886, ainsi que de la divergence de vues sur le sens
de l'expression «libre accès aux cours de justice» figurant à
l’article XV, troisième alinéa, de ce traité ; et tenant compte en
particulier de l'interprétation de ces dispositions avancée par le
Gouvernement hellénique, la Cour doit conclure qu'il s'agit d’une
affaire où le Gouvernement hellénique présente une réclamation
au nom d’une personne privée «fondée sur les dispositions du
traité commercial anglo-grec de 1886» et que le différend qui
s'est élevé entre les Parties rentre dans la catégorie de différends
qui, aux termes de la déclaration de 1926, doivent être soumis à
l'arbitrage.

Par conséquent, la Cour doit conclure que le Royaume-Uni
est tenu de coopérer avec la Grèce pour constituer une commission
arbitrale, conformément au protocole de 1886, comme il est prévu
par la déclaration de 1926.

*
* *

Il reste à examiner les arguments avancés par le Gouvernement
du Royaume-Uni d’après lesquels, même si l’on tient pour vrais
les faits articulés par le Gouvernement hellénique, le Royaume-
Uni n’est toujours pas tenu de soumettre à l'arbitrage le différend
relatif à la validité de la réclamation Ambatielos et cela pour
les motifs supplémentaires suivants :

1) M. Ambatielos n'a pas épuisé les recours internes ;

2) Il y a eu retard injustifié à présenter Ja réclamation sur
le fondement allégué aujourd’hui ;

3) Il y a eu retard injustifié et abus de la procédure de la Cour,
en ce que le différend, qui, depuis le 10 décembre 1926, eût

16
AFFAIRE AMBATIELOS (ARRÊT DU 19 V 53) 23

à tout moment pu être soumis à la juridiction obligatoire
de la Cour, ne l’a pas été avant le g avril 1951.

En ce qui est des deux premiers arguments, il suffit à la Cour
d'observer que ce sont des moyens de défense qui visent la receva-
bilité de la réclamation Ambatielos et qui ne se rapportent en
aucune façon au point de savoir si la réclamation est fondée sur
le traité de 1886. Les questions que ces moyens suscitent sont
absolument en dehors des termes de la déclaration de 1926, que
la Cour a actuellement pour tâche d'interpréter. C'est pourquoi
la Cour n’exprime aucune opinion sur la validité ou l'effet juridique
desdits moyens.

Ces considérations s'appliquent également à la question du
retard, soulevée dans le troisième argument. Quant à la question
de l’abus de la procédure de la Cour, également soulevée dans
cet argument, la Cour n’estime pas que le Gouvernement hellé-
nique ait suivi une procédure inappropriée en introduisant, le
9 avril 1951, une instance contre le Gouvernement du Royaume-
Uni, conformément aux dispositions pertinentes du Statut et du
Règlement de la Cour.

La Cour n’estime pas qu’il y ait lieu pour elle de se prononcer
sur les conclusions 3 et 4 du Gouvernement hellénique.

Par ces motifs,
La Cour,

par dix voix contre quatre,

dit que le Royaume-Uni est tenu de soumettre à l'arbitrage,
conformément à la déclaration de 1926, le différend relatif à la
validité, aux termes du traité de 1886, de la réclamation Amba-
tielos.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le dix-neuf mai mil neuf cent cin-
quante-trois, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement royal hellénique et au Gouvernement du
Royaume-Uni de Grande-Bretagne et d'Irlande du Nord.

Le Vice-Président,
(Signé) J. G. GUERRERO.

Le Greffier,
(Signé) E. HAMBRO.

17
AFFAIRE AMBATIELOS (ARRÊT DU 19 V 53) 24

Sir Arnold McNartr, Président, MM. BASDEVANT, KLAESTAD et
READ, juges, se prévalant du droit que leur confère l’article 57
du Statut, joignent à l'arrêt l'exposé commun de leur opinion
dissidente.

(Paraphé} J. G. G.
(Paraphé) E. H.

18
